OPINION — AG — NEITHER THE CHAIRMAN OF THE BOARD OF OKLAHOMA COUNTY COMMISSIONERS NOR THE MAYOR OF OKLAHOMA CITY MAY DELEGATE AUTHORITY TO SOMEONE ELSE TO VOTE IN HIS OR HER ABSENCE IF UNABLE TO ATTEND A MEETING OF THE METROPOLITAN LIBRARY COMMISSION. THE ANSWER TO YOUR FIRST QUESTION IS ALSO DISPOSITIVE OF YOUR SECOND. NO OFFICIAL DOCUMENT OR OTHER EVIDENCE OF AUTHORITY MAY BE USED TO AUTHORIZE ANOTHER PERSON TO VOTE AT SAID MEETINGS OF THE COMMISSION. CITE: 65 Ohio St. 1971 559 [65-559] (EX OFFICIO MEMBERS), OPINION NO. 68-323 (MARVIN C. EMERSON)